NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS OF MDS INC. Date: March 12, 2009 Business of the Annual and Special Meeting of Shareholders: (a)to receive the Report of the Directors and the Consolidated Financial Statements of the Company and its subsidiaries for the fiscal year ended October 31, 2008, together with the Auditors’ Report thereon; (b)to elect directors for the ensuing year; (c)to appoint auditors for the ensuing year and to authorize the directors to fix their remuneration; (d)to consider and approve, ratify and confirm an amended and restated shareholder rights plan of the Company; and (e)to transact any other business that may properly come before the Meeting. By order of the Board, Time: 4:00 p.m. (Eastern Standard Time) Place: Renaissance Toronto Airport Hotel and Conference Centre 801 Dixon Road Toronto, Ontario, Canada /s/ Peter E. Brent Peter E. Brent Senior Vice-President, Legal and Corporate Secretary January 7, 2009 The management and Board of MDS urge you to participate by ensuring that your shareholdings are represented and that your wishes are made known at the Meeting.If you cannot be present to vote in person, please vote in one of three ways: (1) by completing and signing the accompanying Form of Proxy and returning it in the enclosed envelope, postage prepaid; (2) by following the instructions for telephone voting in the accompanying Form of Proxy; or (3) by following the instructions for Internet voting in the accompanying Form of Proxy at least two business days prior to the Meeting or related adjournment(s). What’s inside SECTION 1:VOTING INFORMATION SECTION 2:BUSINESS OF THE MEETING Report of the Directors and Consolidated Financial Statements Election of Directors New Appointees during the Year Retirement from the Board Appointment of Auditors Auditor Evaluation Shareholder Proposals Amended and Restated Shareholder Rights Plan SECTION 3:DISCLOSURE OF COMPENSATION AND OTHER
